      Case 4:20-cv-02741 Document 12 Filed on 10/20/20 in TXSD Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

MICHAEL PALMA                                       §
          Plaintiff,                                §
                                                    §
v.                                                  § Civil Action No. 4:20-CV-02741
                                                    §
                                                    §
HARRIS COUNTY APPRAISAL                             §
DISTRICT and DEDRA DAVIS                            §
            Defendants.                             §


        CERTIFICATE OF FINANCIALLY INTERESTED PERSONS / ENTITIES

TO THE HONORABLE U.S. DISTRICT COURT JUDGE ALFRED BENNETT.:

        Defendant Dedra Davis (“Defendant”) appears through her attorneys to comply with this

Court’s Order for Conference and Disclosure of Interested Parties. Defendant now therefore

certifies to the Court that, to the best of her actual knowledge, the people and entities having a

financial interest in the outcome of this litigation are the parties to this litigation, as shown in the

style of the case.

                                                Respectfully submitted.

                                                KEN PAXTON
                                                Attorney General of Texas

                                                BRENT WEBSTER
                                                First Assistant Attorney General

                                                DARREN L. MCCARTY
                                                Deputy Attorney General for Defense Litigation

                                                THOMAS A. ALBRIGHT
                                                Division Chief - General Litigation

                                                /s/ Tanya Robinson
                                                TANYA ROBINSON
                                                Attorney-in-Charge


                                                   1
     Case 4:20-cv-02741 Document 12 Filed on 10/20/20 in TXSD Page 2 of 2




                                        State Bar No. 24095822
                                        Assistant Attorney General
                                        GENERAL LITIGATION DIVISION
                                        OFFICE OF THE ATTORNEY GENERAL
                                        P.O. Box 12548, Capitol Station
                                        Austin, Texas 78711-2548
                                        Phone: 512-936-1162
                                        Fax: 512-320-0667
                                        tanya.robinson@oag.texas.gov

                                        ATTORNEYS FOR DEFENDANTS


                             CERTIFICATE OF SERVICE

     I certify that on October 20, 2020 the foregoing document was filed via the Court’s
CM/ECF system, causing electronic service upon all counsel of record.


                                        /s/ Tanya Robinson
                                        TANYA ROBINSON
                                        Assistant Attorney General




                                           2
